DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-16 in the reply filed on 06/22/2021 is acknowledged.
Claim Objections
Claims 2-16 are objected to because of the following informalities:  The examiner suggests “An apparatus defined by claim…” should read “An apparatus of claim…”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8 recite the limitation “exterior of the flexible element tensioner”. It is unclear whether the exterior of the flexible element tensioner is the same or different from the “exterior” recited in claim 1 line 12 and 13. Clarification and correction is required.
Claim 12 recites the limitation "the atmosphere" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US20160303795).
claim 1, Yiu teaches an apparatus (fabrication apparatus 100; Figure 1) for making a stereolithographic object ([0023] object to be formed in the printing area 116), the apparatus comprising: 
a platform (platform 114; Figure 1) for making the stereolithographic object thereon (see 116 on 114 in Figure 1), a surface (bottom of air chamber 118 in Figure 1) and a flexible element (film 102; Figure 1) mounted between the surface and the platform (see 102 between 114 and bottom of 118 in Figure 1), the flexible element being in spaced apart relation to the surface to define a gap (chamber 118; Figure 1) extending between the surface and the flexible element (see 118 between the bottom of 118 and film 102 in Figure 1), wherein in use a material (resin 106; Figure 1) for making the stereolithographic object  (Abstract: form the object from the photocurable resin) is disposed between the platform and the flexible element (see rein 106 between 114 and 102 in Figure 1); and 
a positioner (mechanical assembly 104; Figure 1) operably coupled to at least one of the platform and the surface and operable to reduce the distance between the platform and the surface (see distance between 114 and bottom of 118 in leftmost Figure in Figure 2 in comparison to middle and rightmost Figure in Figure 2), wherein when the distance between the platform and the surface is so reduced the gap remains at least partially open (see 118 in leftmost Figure in Figure 2); 
wherein the gap is in pressure communication with an exterior for pressure equalization between the gap and the exterior ([0028] An oxygen concentration control system 130 may be provided that is operatively coupled to air chamber 118… adjusting the oxygen concentration in 
Regarding claim 4, Yiu teaches an apparatus defined by claim 1 wherein the gap remains at least partially open (see gap in chamber 118 in Figure 1) for the ingress of another fluid between the flexible element and the surface ([0028] inject the oxygen into the air chamber 118) when the positioner is operated to increase the distance between the platform and the surface ([0023] As the resin is cured, the object is lifted away from the film 102 by a platform 114 of the mechanical assembly 104 and [0025] providing a constant supply of inhibitor, such as oxygen, to maintain the isolated layer 110).
Regarding claim 5, Yiu teaches an apparatus defined by claim 4 wherein the other fluid comprises air ([0028] inject the oxygen into the air chamber 118).
Regarding claim 6, Yiu teaches an apparatus defined by claim 1 comprising a flexible element tensioner (film tightening mechanism 150; Figure 6A and 6B) contacting the flexible element ([0038] film tightening mechanism 150 may be optionally provided to stretch the film 102, thereby creating tension in the film 102) and defining a space interior of the flexible element tensioner comprising the gap (see 118 within 150 in Figure 1), wherein the flexible element tensioner is arranged for pressure equalisation between the gap and an exterior of the flexible element tensioner ([0035] A pressure control system 140 may be provided that is operatively coupled to the air chamber 118, as seen in FIG. 3. The pressure control system 140 may increase or decrease the pressure in the air chamber 118 to maintain the film 102 in a substantially flat non-deformed state).
claim 7, Yiu teaches an apparatus defined by claim 6 comprising one or more biasing elements (springs 610; Figure 6A) that bias the flexible element tensioner and the flexible element together ([0038] adjusting the film tension is providing compression springs 610 (FIG. 6A) between a screw 612 and the reservoir base 606. The springs 610 help to keep the film constantly tensioned).
Regarding claim 8, Liu teaches an apparatus defined by claim 6 wherein the flexible element tensioner comprises at least one pressure equalisation port for pressure equalisation between the space interior of the flexible element tensioner and the exterior of the flexible element tensioner (see modified Figure 1 below).


    PNG
    media_image1.png
    672
    649
    media_image1.png
    Greyscale

Regarding claim 9, Liu teaches an apparatus defined by claim 8 wherein each of the at least one pressure equalisation port comprises at least one of a groove and an aperture (where air inlet injects oxygen into air chamber 118 as discussed in [0028], it is inherent that the pressure equalization port shown in modified Figure 1, as discussed in claim 8 above, has an 
Regarding claim 12, Liu teaches an apparatus defined by claim 8 wherein the at least one pressure equalisation port comprises a passageway (see passageway in pressure equalization port in modified Figure 1 as discussed in claim 8) that provides fluid communication between the interior space and the atmosphere ([0028] An oxygen concentration control system 130 may be provided that is operatively coupled to air chamber 118, as seen in FIG. 3. The oxygen concentration control system 130 may include, for example, one or more oxygen suppliers (e.g. oxygen concentrator, oxygen generator, oxygen tank, and the like) with one or more oxygen sensors 132 and valves for detecting and adjusting the oxygen concentration in air chamber 118).
Regarding claim 14, Liu teaches an apparatus defined by claim 1 comprising a vessel (reservoir 108; Figure 1) for the material, the vessel comprising the flexible element (see 102 and 108 in Figure 1).

Claim(s) 1-5 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Van Esbroeck et al. (US20180029296).
Regarding claim 1, Van Esbroeck teaches an apparatus (additive manufacturing device 10; Figure 1) for making a stereolithographic object (cured layer 51; Figure 5-8), the apparatus comprising: 
a platform (build platform 40; Figure 1) for making the stereolithographic object thereon (see 51 on 40 in Figure 8), a surface (outer surface 34; Figure 1-2) and a flexible element 
a positioner operably coupled to at least one of the platform and the surface and operable to reduce the distance between the platform and the surface ([0039] build platform 40, which is coupled to a drive mechanism (not shown) for moving the build platform 40 towards and away from a wall 11 of the vessel 20 and [0045] The curing unit 30 comprises a drive mechanism (not shown) which is actuatable to move the curing unit 30 towards or away from the flexible wall 11), 
wherein when the distance between the platform and the surface is so reduced (reduced from Figure 6 to Figure 5) the gap (gap 60; Figure 5 and 6) remains at least partially open (see gap 60 in Figure 5); wherein the gap is in pressure communication with an exterior (there is no separation or boundary between air gap 60 and exterior as shown in modified Figure 6 below that would impede air going from exterior to gap area) for pressure equalization between the gap and the exterior.

    PNG
    media_image2.png
    350
    462
    media_image2.png
    Greyscale

Regarding claim 2, Van Esbroeck teaches an apparatus defined by claim 1, wherein when the distance is so reduced a portion of the gap is closed and another portion of the gap remains open (see modified Figure 4 below).

    PNG
    media_image3.png
    515
    457
    media_image3.png
    Greyscale

Regarding claim 3, Van Esbroeck teaches an apparatus defined by claim 2, wherein the material for making the stereolithographic object comprises a fluid (liquid resin 50; Figure 3 and 4) for making the stereolithographic object, and the platform and the surface are cooperatively arranged for the fluid for making the stereolithographic object to hydraulically couple the stereolithographic object when being made to the flexible element ([0045] Because the membrane 11 is flexible it is possible to separate the cured layer 51 of resin from the membrane 11…) such that the portion of the gap is hydraulically closed when the positioner is 
Regarding claim 4, Van Esbroeck teaches an apparatus defined by claim 1 wherein the gap remains at least partially open for the ingress of another fluid (air from air gap 60) between the flexible element and the surface when the positioner is operated to increase the distance between the platform and the surface ([0046] formation of an air gap 60 (FIG. 5) when the curing panel 33 is moved away from the flexible membrane 11 post-curing).
Regarding claim 5, Van Esbroeck teaches an apparatus defined by claim 4 wherein the other fluid comprises air (air from air gap 60).
Regarding claim 14, Van Esbroeck teaches an apparatus defined by claim 1 comprising a vessel (vessel 20; Figure 1) for the material, the vessel comprising the flexible element ([0043] flexible membrane 11 may be, but is not necessarily, stretched across the vessel 20 such that it is tensioned and substantially planar).
Regarding claim 15, Van Esbroeck teaches an apparatus defined by claim 1 wherein the flexible element is at a bottom of a vessel for containing the material ([0059] membrane 11 which in this configuration is the lower wall of the vessel).
Regarding claim 16, Van Esbroeck teaches an apparatus defined by claim 1 wherein the surface is a reference surface (outer surface 34; Figure 1-2) for receiving the flexible element and configured for shaping the flexible element when so received ([0045] rigid curing panel 33 supports the weight of the resin in the vessel 20, so as to prevent the membrane 11 sagging).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s)
under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 10 and 11 are allowed
The closest prior art is Liu et al. (US20160303795).
Regarding claim 10, Liu teaches an apparatus defined by claim 1. However, Liu fails to teach the apparatus comprising a member comprising the surface, wherein the member and the flexible element tensioner are cooperatively arranged to define at least one pressure equalisation port therebetween.
Regarding claim 11, Liu teaches an apparatus defined by claim 1. However, Liu fails to teach wherein a flexible element tensioner surface in contact with the flexible element is configured to define at least one pressure equalisation port.
Regarding claim 13, Liu teaches an apparatus defined by claim 8. However, author1 fails to teach the apparatus comprising a fluid occluding diaphragm across each of the at least one pressure equalisation port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743